Citation Nr: 0919658	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  06-35 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for chronic lymphocytic 
leukemia.  

2.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The Veteran served on active duty from October 1970 to 
December 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating action(s) entered by the 
Department of Veterans Affairs (VA) Regional Office in Fort 
Harrison, Montana, denying the veteran's claims for service 
connection for chronic lymphocytic leukemia and hepatitis C.  

Not herein at issue is the issue of the veteran's entitlement 
to VA compensation under 38 U.S.C.A. § 1151 (West 2002) for 
hepatitis C, based on an April 2008 claim therefor.  Such 
matter was denied by RO action in June 2008.  Although the 
veteran's representative references such issue in the 
informal hearing presentation of February 2009, a notice of 
disagreement with the June 2008 denial is not indicated by 
the record as currently constituted.  

This appeal is REMANDED to the RO via the VA's Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The Veteran previously sought a hearing before the Board in 
Washington, DC, and such a proceeding was scheduled to occur 
in February 2009.  Despite notice to the Veteran in December 
2008 of the date, time, and location of his requested 
hearing, he apparently failed to appear.  The veteran has 
recently petitioned the Board for another hearing on the 
basis that he was financially unable to make the trip from 
Montana to Washington, DC, in order to appear at his February 
2009 hearing.  He further requests that he be afforded a 
Board hearing, either by travel board or videoconference, to 
be held at the Fort Harrison RO as to the issues herein on 
appeal.  Inasmuch as good cause for another hearing is shown, 
remand is required to permit the Veteran to be heard through 
his requested hearing.  

Accordingly, the case is REMANDED for the following action:

The Veteran should be afforded a hearing 
before the Board, sitting at the Fort 
Harrison RO, or by videoconference, in 
connection with the issues on appeal.  
After the hearing is conducted, the case 
should be returned to the Board, in 
accordance with appellate procedures.

By this remand, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  The purpose of this remand is to afford the Veteran 
due process of law.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




